Judgment unanimously modified, on the law, in accordance with memorandum, and as modified, affirmed. Memorandum: Judgment was entered on January 9, 1974 upon a jury verdict convicting the defendant of robbery in the third degree and grand larceny in the third degree. The grand larceny count is an "inclusory concurrent count” (CPL 300.30, subd 4) of the robbery conviction. Thus, a conviction upon the robbery count is deemed a dismissal of the lesser inclusory count of grand larceny (CPL 300.40, subd 3, par [b]; People v Salik, 47 AD2d 723). Defendant’s conviction on grand larceny in the third degree is reversed and that count dismissed and otherwise the judgment is affirmed. (Appeal from judgment of Monroe County Court convicting defendant of robbery, third degree, and grand larceny, third degree.) Present—Marsh, P. J., Simons, Dillon, Goldman and Witmer, JJ.